Order entered November 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01199-CV

                            DAVID J. SWEARINGEN, Appellant

                                               V.

                         WILLIAM L. SWEARINGEN, II, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00454-2014

                                           ORDER
       Appellant has filed a petition for permissive interlocutory appeal pursuant to section

51.014(d) of the Texas Civil Practice and Remedies Code and Texas Rule of Appellate

Procedure 28.3. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West Supp. 2015); TEX.

R. APP. P. 28.3. Section 51.014(d) and rule 28.3 afford parties an opportunity to appeal an

interlocutory order that would not otherwise be appealable. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(d); TEX. R. APP. P. 28.3. The order appellant seeks to appeal grants an application

to stay arbitration filed in accordance with section 171.023(a) of the civil practice and remedies

code. See TEX. CIV. PRAC. & REM. CODE ANN. § 171.023(a) (West 2011). An appeal from an

order staying arbitration is authorized by the practice and remedies code.             See id. §

171.098(a)(2). Accordingly, permission is unnecessary.
       We construe appellant’s petition as a notice of accelerated appeal filed as of October 19,

2015. As the record has been filed, we ORDER appellant to file his brief on the merits no later

than December 21, 2015. See TEX. R. APP. P. 38.6(a).




                                                    /s/    CRAIG STODDART
                                                           JUSTICE